379 U.S. 131 (1964)
COLORADO INTERSTATE GAS CO.
v.
STATE CORPORATION COMMISSION OF KANSAS ET AL.
No. 75.
Supreme Court of United States.
Decided November 23, 1964.[*]
APPEAL FROM THE SUPREME COURT OF KANSAS.
Lewis M. Poe, Jr., James Lawrence White and Malcolm Miller for appellant in No. 75.
F. Vinson Roach, Patrick J. McCarthy, Mark H. Adams, Mark H. Adams II, Joe Rolston, Conrad C. Mount and Charles V. Wheeler for appellants in No. 83.
James D. Conway, Mark H. Adams, Mark H. Adams II, Joe Rolston and Douglas Gleason for appellant in No. 140.
Richard C. Byrd and Dale M. Stucky for State Corporation Commission of Kansas et al., and Wendell J. Doggett, Jeff A. Robertson, G. R. Redding and Thomas M. Lofton for Panhandle Eastern Pipe Line Co., appellees.
Solicitor General Cox, Richard A. Solomon, Howard E. Wahrenbrock and Peter H. Schiff for the Federal Power Commission, as amicus curiae, in opposition.
PER CURIAM.
The motions to dismiss are granted and the appeals are dismissed for want of jurisdiction. Treating the papers whereon the appeals were taken as petitions for writs of certiorari, certiorari is denied.
MR. JUSTICE WHITE took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 83, Northern Natural Gas Co. et al. v. State Corporation Commission of Kansas et al., and No. 140, Kansas-Nebraska Natural Gas Co., Inc. v. State Corporation Commission of Kansas et al., also on appeal from the same court.